Citation Nr: 0944090	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-39 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1966 to January 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2006 
rating decision of the Cheyenne, Wyoming Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for bilateral hearing loss.  


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss (SNHL) was not manifested 
to a compensable degree in the Veteran's first postservice 
year; and the preponderance of the evidence is against a 
finding that his current bilateral hearing loss disability is 
related to his service or to any event therein.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An August 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  The Veteran did not receive 
notice regarding disability ratings or effective dates of 
awards (Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)).  However, this decision denies service connection; 
neither the rating of a disability nor the effective date of 
an award is a matter for consideration.  Hence, the Veteran 
is not prejudiced by such omission.  

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in November 2005 and March 2007.  
The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.  

B.	Factual Background

The Veteran's DD 214 reflects that the Veteran's military 
occupational specialty (MOS) was security policeman.  

The Veteran's STRs, including his service entrance and 
separation examination, are silent for complaints, findings, 
treatment, or diagnoses relating to hearing loss.  In October 
1966, he was seen for complaints of a sore throat; it was 
noted it was starting to hurt his ears.  

Audiometry at the time of his December 1965 service 
enlistment examination revealed that puretone thresholds, in 
decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-10 (0)
N/A
0 (5)
LEFT
0 (15)
-10 (0)
-10 (0)
N/A
-5 (0)

[The figures in parentheses represent conversions of 
audiometry reported in ASA values to ISO (ANSI) units, and 
are provided for data comparison purposes.]

On November 1969 separation examination, puretone thresholds, 
in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
20
10
10
10
10

The Veteran indicated that he had had past or present ear, 
nose, or throat trouble but no hearing loss trouble.  It was 
noted that the ear, nose, or throat trouble referred to 
common colds since childhood, treated with Actifed, and 
without complications.  On clinical evaluation the ears were 
normal.  

Postservice private treatment records include a November 1992 
record wherein the Veteran reported working around 
compressors, saw mills/chain saws, airplane engines, 
firearms/artillery, and mining; he also reported non-
occupational noise exposure from hunting, home power tools, 
and snowmobiles.  Otological examination results were normal.  
A November 1997 FMC Wyoming Corporation hearing conservation 
program record found right ear hearing within normal limits 
and moderate hearing loss on the left.  A September 2000 
record found bilateral hearing loss.  
On November 2005 VA audiological evaluation, puretone 
thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
60
75
LEFT
45
55
55
60
75

Speech audiometry revealed speech recognition ability of 54 
percent in the right ear and 20 percent in the left ear.  The 
Veteran reported that his military noise exposure was 
helicopters, rockets, small arms as security police, and an 
explosion.  He identified sources of postservice noise, 
including mining for 26 years, hunting, and motorcycles.  The 
examiner noted that the Veteran was wearing self-purchased 
hearing amplification.  The diagnosis was mild to profound 
sensorineural hearing loss (SNHL) on the right, and moderate 
to profound SNHL on the left.  Due to not having the 
Veteran's claims file available for review, the examiner 
noted that it appeared (based on information given on the 
audiology request) that the Veteran had normal hearing 
according to VA standards at separation.  He then opined that 
"if hearing was within normal limits at separation, it is 
not likely that the veteran's hearing loss is related to his 
military service."  

On March 2007 VA audiological evaluation, puretone 
thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
50
65
75
LEFT
50
55
60
70
75

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 52 percent in the left ear.  The 
diagnosis was mild to severe SNHL on the right, and moderate 
to severe SNHL on the left.  The examiner noted that the 
Veteran was wearing self-purchased hearing amplification.  
After reviewing the Veteran's claims file and listing 
audiological evaluation from December 1965 to June 2005, the 
examiner noted that the Veteran had hearing within normal 
limits when he entered service and when he was released from 
service.  Additionally, the examiner noted that the Veteran's 
hearing loss continued to be within normal limits on testing 
in 1982 and 1983.  Given those results, the examiner opined 
that "the veteran's hearing loss is not a result of his 
military noise exposure."  

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases (including organic diseases of 
the nervous system - to include SNHL), service connection may 
be established on a presumptive basis if they are manifested 
to a compensable degree in a specified period of time 
postservice (one year for organic diseases of the nervous 
system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 
Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

It is not in dispute that the Veteran now has a bilateral 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  While there is no record of specific 
incidence of noise trauma in service, it may reasonably be 
conceded that, by virtue of his service in the United States 
Air Force that he likely had some degree of exposure to noise 
trauma in service.  What he must still show to establish 
service connection for his bilateral hearing loss is that it 
is related to the noise trauma in service.  

Significantly, the Veteran's STRs, including his November 
1969 separation examination, do not show or mention hearing 
loss.  Consequently, service connection for bilateral hearing 
loss on the basis that such disability became manifest in 
service and persisted, is not warranted.  As there is no 
competent evidence that hearing loss was manifested in the 
first postservice year, there is no basis for considering 
(and applying) the 38 U.S.C.A. § 1112 chronic disease 
presumption (for SNHL as an organic disease of the nervous 
system).  

Under these circumstances, what is required to establish 
service connection for the hearing loss disability is that 
there must be competent evidence that relates the Veteran's 
current hearing loss disability to his service/noise trauma 
therein.  There is no competent (medical opinion) evidence in 
the record that specifically relates the Veteran's current 
bilateral hearing loss disability to noise trauma in service, 
nor has he submitted any competent evidence even suggesting 
this may be so.  The medical opinions in the record that 
specifically address this matter, the November 2005 and March 
2007 opinions of the VA examiners, are to the effect that the 
Veteran's bilateral hearing loss is unrelated to his service.  
The Board finds particularly probative, and persuasive, the 
March 2007 opinion by the VA examiner.  That physician 
summarized the pertinent evidence and noted that no hearing 
loss was demonstrated as late as in 1983.  

The Board has also considered the Veteran's own statements to 
the effect that his bilateral hearing loss was incurred 
during his military service.  The etiology of a disability is 
a medical question.  Because the Veteran is a layperson, he 
is not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Finally, it is also noteworthy that the first time hearing 
loss was identified in the medical evidence of record was in 
November 1997, approximately 27 years after service.  Such a 
lengthy time interval between service and the earliest 
postservice medical documentation of complaints or findings 
of a disability for which service connection is sought is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply.  


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


